Exhibit 4.6 EXECUTION COPY CABELA’S INCORPORATED CABELA’S CATALOG, INC. CABELA’S RETAIL, INC. CABELA’S OUTDOOR ADVENTURES, INC. CABELAS.COM, INC. CABELA’S WHOLESALE, INC. CABELA’S VENTURES, INC.WILD WINGS, LLC CABELA’S LODGING, LLC VAN DYKE SUPPLY COMPANY, INC. CABELA’S MARKETING AND BRAND MANAGEMENT, INC. CABELA’S RETAIL LA, LLC CABELA’S TROPHY PROPERTIES, LLC ORIGINAL CREATIONS, LLC CABELA’S RETAIL TX, L.P. CABELA’S RETAIL GP, LLC LEGACY TRADING COMPANY CRLP, LLC CABELA’S RETAIL MO, LLC $215,000,000 5.99% Senior Notes, Series 2006-A, due February 27, 2016 NOTE PURCHASE AGREEMENT Dated February 27, 2006 TABLE OF CONTENTS (Not a part of the Agreement) SECTION HEADING PAGE SECTION 1. AUTHORIZATION OF NOTES 2 SECTION 2. SALE AND PURCHASE OF NOTES 2 Section 2.1. Purchase and Sale of Notes 2 Section 2.2. Additional Series of Notes 2 SECTION 3. CLOSING 3 SECTION 4. CONDITIONS TO CLOSING 4 Section 4.1. Representations and Warranties 4 Section 4.2. Performance; No Default 4 Section 4.3. Compliance Certificates 4 Section 4.4. Opinions of Counsel 4 Section 4.5. Purchase Permitted by Applicable Law, etc. 5 Section 4.6. Sale of Other Notes 5 Section 4.7. Payment of Special Counsel Fees 5 Section 4.8. Private Placement Number 5 Section 4.9. Changes in Corporate or Limited Liability Company or Limited Partnership Structure 5 Section 4.10. Funding Instructions 5 Section 4.11. Proceedings and Documents 5 Section 4.12. Certain Related Transactions 6 Section 4.13. Conditions to Issuance of Additional Note 6 SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS 6 Section 5.1. Organization; Power and Authority 6 Section 5.2. Authorization, etc. 7 Section 5.3. Disclosure 7 Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates 7 Section 5.5. Financial Statements 8 Section 5.6. Compliance with Laws, Other Instruments, etc. 8 Section 5.7. Governmental Authorizations, etc. 8 Section 5.8. Litigation; Observance of Agreements, Statutes and Orders 8 Section 5.9. Taxes 9 Section 5.10. Title to Property; Leases 9 Section 5.11. Licenses, Permits, etc. 9 Section 5.12. Compliance with ERISA 9 -i- Section5.13. Private Offering by the Obligors 10 Section 5.14. Use of Proceeds; Margin Regulations 11 Section 5.15. Existing Debt; Future Liens 11 Section 5.16. Foreign Assets Control Regulations, etc. 11 Section 5.17. Status under Certain Statutes 11 Section 5.18. Environmental Matters 11 Section 5.19. Notes Rank Pari Passu 12 SECTION 6. REPRESENTATIONS OF THE PURCHASER 12 Section 6.1. Purchase for Investment 12 Section 6.2. Source of Funds 12 SECTION 7. INFORMATION AS TO OBLIGORS 14 Section 7.1. Financial and Business Information 14 Section 7.2. Officer’s Certificate 17 Section 7.3. Inspection 17 SECTION 8. PREPAYMENT OF THE NOTES 18 Section 8.1. Required Prepayments 18 Section 8.2. Optional Prepayments with Make-Whole Amount 18 Section 8.3. Allocation of Partial Prepayments 18 Section 8.4. Maturity; Surrender, etc. 19 Section 8.5. Purchase of Notes 19 Section 8.6. Make-Whole Amount 19 SECTION 9. AFFIRMATIVE COVENANTS 20 Section 9.1. Compliance with Law 20 Section 9.2. Insurance 21 Section 9.3. Maintenance of Properties 21 Section 9.4. Payment of Taxes and Claims 21 Section 9.5. Corporate or Limited Liability Company or Limited Partnership Existence, etc. 21 Section 9.6. Nature of Business 22 Section 9.7. Notes to Rank Pari Passu 22 Section 9.8. Designation, Joinder and Release of Subsidiaries 22 Section 9.9. Release of Amended and Restated Intercreditor Agreement 23 SECTION 10. NEGATIVE COVENANTS 24 Section 10.1. Transactions with Affiliates 24 Section 10.2. Merger, Consolidation, etc. 24 Section 10.3. Liens 25 Section 10.4. Priority Debt 27 Section 10.5. Consolidated Adjusted Net Worth 27 Section 10.6. Fixed Charges Coverage Ratio 27 -ii- Section Consolidated Funded Debt to Capitalization 27 Section 10.8. Sale of Assets, Etc. 27 Section 10.9. Terrorism Sanctions Regulations 28 SECTION 11. EVENTS OF DEFAULT 28 SECTION 12. REMEDIES ON DEFAULT, ETC. 30 Section Acceleration 30 Section 12.2. Other Remedies 30 Section 12.3. Rescission 31 Section 12.4. No Waivers or Election of Remedies, Expenses, etc. 31 SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 31 Section 13.1. Registration of Notes 31 Section 13.2. Transfer and Exchange of Notes 32 Section 13.3. Replacement of Notes 32 SECTION 14. PAYMENTS ON NOTES 32 Section 14.1. Place of Payment 32 Section 14.2. Home Office Payment 33 SECTION 15. EXPENSES, ETC. 33 Section 15.1. Transaction Expenses 33 Section 15.2. Survival 33 SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 34 SECTION 17. AMENDMENT AND WAIVER 34 Section 17.1. Requirements 34 Section 17.2. Solicitation of Holders of Notes 34 Section 17.3. Binding Effect, etc. 35 Section 17.4. Notes Held by Obligors, etc. 35 SECTION 18. NOTICES 35 SECTION 19. REPRODUCTION OF DOCUMENTS 36 SECTION 20. CONFIDENTIAL INFORMATION 36 SECTION 21. SUBSTITUTION OF PURCHASER 37 -iii- SECTION 22. MISCELLANEOUS 37 Section 22.1. Successors and Assigns 37 Section Payments Due on Non-Business Days 37 Section 22.3. Severability 37 Section 22.4. Construction 37 Section 22.5. Counterparts 38 Section 22.6. Governing Law 38 Signature 39 -iv- SCHEDULE A — Information Relating to Purchasers SCHEDULE B — Defined Terms SCHEDULE 5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock SCHEDULE 5.5 — Financial Statements SCHEDULE 5.15 — Existing Debt EXHIBIT 1 — Form of 5.99% Senior Note, Series 2006-A, due February 27, 2016 EXHIBIT 4.4(a) — Form of Opinion of Special Counsel for the Obligors EXHIBIT 4.4(b) — Form of Opinion of Special Counsel for the Purchasers EXHIBIT 9.8(d) — Form of Joinder Agreement Exhibit S — Form of Supplement to Note Purchase Agreement -v- CABELA’S INCORPORATED CABELA’S CATALOG, INC. CABELA’S RETAIL, INC. CABELA’S OUTDOOR ADVENTURES, INC. CABELAS.COM, INC. CABELA’S WHOLESALE, INC. CABELA’S VENTURES, INC. WILD WINGS, LLC CABELA’S LODGING, LLC VAN DYKE SUPPLY COMPANY, INC. CABELA’S MARKETING AND BRAND MANAGEMENT, INC. CABELA’S RETAIL LA, LLC CABELA’S TROPHY PROPERTIES, LLC ORIGINAL CREATIONS, LLC CABELA’S RETAIL TX, L.P. CABELA’S RETAIL GP, LLC LEGACY TRADING COMPANY CRLP, LLC CABELA’S RETAIL MO, LLC ONE CABELA DRIVE SIDNEY, NEBRASKA 64160 $215,000,000 5.99% Senior Notes, Series 2006-A, due February 27, 2016 Dated as of February 27, 2006 TO EACH OF THE PURCHASERS LISTED IN THE ATTACHED SCHEDULE A: Ladies and Gentlemen: CABELA’S INCORPORATED, a Delaware corporation (the “Company”), CABELA’S CATALOG, INC., a Nebraska corporation (“Catalog”), CABELA’S RETAIL, INC., a Nebraska corporation (“Retail”), CABELA’S OUTDOOR ADVENTURES, INC., a Nebraska corporation (“Adventures”), CABELAS.COM, INC., a Nebraska corporation (“Cabelas.com”), CABELA’S WHOLESALE, INC., a Nebraska corporation (“Wholesale”), CABELA’S VENTURES, INC., a Nebraska corporation (“Ventures”), Wild Wings, LLC, a Minnesota limited liability company (“Wild Wings”), Cabela’s Lodging, LLC, a Nebraska limited liability company (“Lodging”), VAN DYKE SUPPLY COMPANY, INC., a South Dakota corporation (“Van Dyke”), Cabela’s Marketing and Brand Management, Inc., a Nebraska corporation (“Marketing”), Cabela’s Retail LA, LLC, a Nebraska limited liability company (“Retail LA”), Cabela’s Trophy Properties, LLC, a Nebraska limited liability company (“Trophy”), Original Creations, LLC, a Minnesota limited liability company (“Creations”), Cabela’s Retail TX, L.P., a Nebraska limited partnership (“Retail TX”), Cabela’s Retail GP, LLC, a Nebraska limited liability company (“Retail GP”), Legacy Trading Company, a South Dakota corporation (“Legacy”), CRLP, LLC, a Nebraska limited liability company (“CRLP”), Cabela’s Retail MO, LLC, a Nebraska limited liability company (“Retail MO” and, together with the Company, Catalog, Retail, Adventures, Cabelas.com, Wholesale, Ventures, Wild Wings, Lodging, Van Dyke, Marketing, Retail LA, Trophy, Creations, Retail TX, Retail GP, Legacy and CRLP are, individually, referred to as an “Obligor” and, collectively, as the “Obligors”) jointly and severally agree with you as follows: Cabela’s Incorporated, et al. Note Purchase Agreement SECTION 1. AUTHORIZATION OF NOTES. The Obligors will authorize the issue and sale of $215,000,000 aggregate principal amount of their 5.99% Senior Notes, Series 2006-A, due February 27, 2016 (the “Series 2006-A Notes”). The Series 2006-A Notes, together with each series of Additional Notes which may from time to time be issued pursuant to the provisions of Section 2.2, are collectively referred to as the “Notes” (such term to include any such notes issued in substitution therefor pursuant to Section 13 of this Agreement or the Other Agreements (as hereinafter defined)). The Series 2006-A Notes shall be substantially in the form set out in Exhibit 1, with such changes therefrom, if any, as may be approved by you and the Obligors. Certain capitalized terms used in this Agreement are defined in Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached to this Agreement. SECTION 2. SALE AND PURCHASE OF NOTES. Section 2.1. Purchase and Sale of Notes. Subject to the terms and conditions of this Agreement, the Obligors will issue and sell to you and you will purchase from the Obligors, at the Closing provided for in Section 3, the Series 2006-A Notes in the principal amount specified opposite your name in Schedule A at the purchase price of 100% of the principal amount thereof.
